Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, and 6 drawn to a decellularized matrix of a heart, classified in C12M 25/14. 
II. Claims 1-3, 8, and 9 drawn to a decellularized matrix of a kidney, classified in C12M 25/14. 
III. Claims 1-3, and 42 drawn to a decellularized matrix of a liver, classified in C12M 25/14.
IV. Claims 1-3, and 43 drawn to a decellularized matrix of a spleen, classified in C12M 25/14.
V. Claims 1-3, and 44 drawn to a decellularized matrix of a pancreas, classified in C12M 25/14.
VI. Claims 1-3, and 45 drawn to a decellularized matrix of a lung, classified in C12M 25/14
VII. Claims 1 and 10-22, drawn to a system/apparatus comprising a decellularized matrix and a perfusion/bioreactor type system, classified in C12M 27/02.
VIII. Claims 36-38, drawn to a decellularized mammalian vascular tissue, classified in C12M 25/14.
IX. Claim 39-41, drawn to a containment system comprising a decellularized avascular mammalian tissue, classified in C12M 24/15.


Linking Claims
Claim 1 link(s) inventions I through VII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group II is a decellularized kidney.  The architecture of the matrices of hearts and kidneys are structurally different (i.e. materially different design), one providing the architecture for heart cells and the other providing architecture for kidney cells.  Hearts and kidney have distinctly different functions, one circulating blood, the other filtering/cleaning blood.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group III is a decellularized liver.  The architecture of the matrices of hearts and livers are structurally different (i.e. materially different design), one providing the architecture for heart cells and the other providing architecture for liver cells.  Hearts and live have distinctly different functions, one circulating blood, the other removes toxins from blood and provides digestive enzymes to the digestive system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group IV is a decellularized spleen.  The architecture of the matrices of hearts and spleens are structurally different (i.e. materially different design), one providing the architecture for heart cells and the other providing architecture for spleen cells.  Hearts and spleen have distinctly different functions, one circulating blood, the other producing lymphocyte in an immune response.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group V is a decellularized pancreas.  The architecture of the matrices of hearts and pancreas are structurally different (i.e. materially different design), one providing the architecture for heart cells and the other providing architecture for pancreas cells.  Hearts and pancreas have distinctly different functions, one circulating blood, the other metabolic endocrine regulation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group VI is a decellularized lung.  The architecture of the matrices of hearts and lungs are structurally different (i.e. materially different design), one providing the architecture for heart cells and the other providing architecture for lung cells.  Hearts and kidney have distinctly different functions, one circulating blood, the other respiration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the heart.
Inventions I and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group VIII is a decellularized vascular tissue.  The architecture of the matrices of hearts and vascular tissues are structurally different (i.e. materially different design). The specification states that hearts are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of vascular organs or tissue that does not a closed vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by the nature of their circulatory system (closed vs. open).  Hearts and have distinctly different functions, one pumps/moves blood, the other acts as cushioning between bone in the case of joints or conduit for nervous signal between the CNS and PNS as is the case in the spinal cord.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a decellularized heart and Group IX is a decellularized avascular tissue.  The architecture of the matrices of hearts and vascular tissues are structurally different (i.e. materially different design). The specification states that hearts are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of avascular organs or tissue that lacks vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by having vasculature or lacking vasculature.  Hearts and have distinctly different functions, one pumps/moves blood, the other acts as structural connective tissue in the case of cartilage or optical lens is the case in the cornea.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group II is a decellularized kidney and Group III is a decellularized liver.  The architecture of the matrices of kidneys and livers are structurally different (i.e. materially different design), one providing the architecture for kidney cells and the other providing architecture for liver cells.  Kidney and liver have distinctly different functions, one clean/filtering blood and producing urine, the other removes toxins from blood and provides digestive enzymes to the digestive system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group II is a decellularized kidney and Group IV is a decellularized spleen.  The architecture of the matrices of kidneys and spleen are structurally different (i.e. materially different design), one providing the architecture for kidney cells and the other providing architecture for spleen cells.  Kidney and spleen have distinctly different functions, one clean/filtering blood and producing urine, the other removes produce lymphocytes in an immune response.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group II is a decellularized kidney and Group V is a decellularized pancreas.  The architecture of the matrices of kidneys and pancreas are structurally different (i.e. materially different design), one providing the architecture for kidney cells and the other providing architecture for pancreas cells.  Kidney and pancreas have distinctly different functions, one clean/filtering blood and producing urine, the other provides metabolic hormones to regulate the digestive system and blood sugar.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group II is a decellularized kidney and Group VI is a decellularized lung.  The architecture of the matrices of kidneys and lungs are structurally different (i.e. materially different design), one providing the architecture for kidney cells and the other providing architecture for lung cells.  Kidney and liver have distinctly different functions, one clean/filtering blood and producing urine, the other functions in respiration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the kidney.
Inventions II and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group II is a decellularized kidney and Group VIII is a decellularized vascular tissue.  The architecture of the matrices of kidneys and vascular tissues are structurally different (i.e. materially different design). The specification states that kidneys are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrasts this with other types of vascular organs or tissue that does not a closed vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by the nature of their circulatory system (closed vs. open).  Kidneys and vascular tissueshave distinctly different functions, one filters/cleans the blood and produces urine, the other acts as cushioning between bone in the case of joints or conduit for nervous signal between the CNS and PNS as is the case in the spinal cord.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group II is a decellularized kidney and Group IX is a decellularized avascular tissue.  The architecture of the matrices of kidneys and vascular tissues are structurally different (i.e. materially different design). The specification states that kidneys are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of avascular organs or tissue that lacks vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by having vasculature or lacking vasculature.  Kidneys and avascular tissues have distinctly different functions, one cleans/filters the blood and produces urine, the other acts as structural connective tissue in the case of cartilage or optical lens is the case in the cornea.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group III is a decellularized liver and Group IV is a decellularized spleen.  The architecture of the matrices of livers and spleens are structurally different (i.e. materially different design), one providing the architecture for liver cells and the other providing architecture for spleen cells.  Liver and spleens have distinctly different functions, one removes toxins from blood and provides digestive enzymes to the digestive system and the other produces lymphocytes in an immune response.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group III is a decellularized liver and Group V is a decellularized pancreas.  The architecture of the matrices of livers and pancreas are structurally different (i.e. materially different design), one providing the architecture for liver cells and the other providing architecture for pancreas cells.  Liver and pancreas have distinctly different functions, one removes toxins from blood and provides digestive enzymes to the digestive system and produces metabolic hormones for metabolic endocrine regulation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group III is a decellularized liver and Group VI is a decellularized lung.  The architecture of the matrices of livers and lungs are structurally different (i.e. materially different design), one providing the architecture for liver cells and the other providing architecture for lung cells.  Livers and spleens have distinctly different functions, one removes toxins from blood and provides digestive enzymes to the digestive system and the other functions in respiration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the liver.
Inventions III and VIIi are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group III is a decellularized liver and Group VIII is a decellularized vascular tissue.  The architecture of the matrices of livers and vascular tissues are structurally different (i.e. materially different design). The specification states that livers are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrasts this with other types of vascular organs or tissue that does not a closed vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by the nature of their circulatory system (closed vs. open).  Livers and vascular tissues have distinctly different functions, one removes toxins from the blood and produces digestive enzymes for the digestive system, the other acts as cushioning between bone in the case of joints or conduit for nervous signal between the CNS and PNS as is the case in the spinal cord.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group III is a decellularized liver and Group IX is a decellularized avascular tissue.  The architecture of the matrices of livers and vascular tissues are structurally different (i.e. materially different design). The specification states that livers are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of avascular organs or tissue that lacks vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by having vasculature or lacking vasculature.  Livers and avascular tissues have distinctly different functions, one cleans/filters the blood and produces urine, the other acts as structural connective tissue in the case of cartilage or optical lens is the case in the cornea.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group IV is a decellularized spleen and Group V is a decellularized pancreas.  The architecture of the matrices of spleens and pancreas are structurally different (i.e. materially different design), one providing the architecture for spleen cells and the other providing architecture for pancreas cells.  Spleen and pancreas have distinctly different functions, one produces lymphocytes in an immune response and the other produces metabolic hormones for metabolic endocrine regulation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group IV is a decellularized spleen and Group VI is a decellularized lung.  The architecture of the matrices of spleens and lung are structurally different (i.e. materially different design), one providing the architecture for spleen cells and the other providing architecture for lung cells.  Spleen and lung have distinctly different functions; one produces lymphocytes in an immune response and the other produces functions in respiration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the spleen.
Inventions IV and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group IV is a decellularized spleen and Group VIII is a decellularized vascular tissue.  The architecture of the matrices of spleens and vascular tissues are structurally different (i.e. materially different design). The specification states that spleens are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrasts this with other types of vascular organs or tissue that does not a closed vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by the nature of their circulatory system (closed vs. open).  Spleens and vascular tissues have distinctly different functions, one produces lymphocytes in an immune response, the other acts as cushioning between bone in the case of joints or conduit for nervous signal between the CNS and PNS as is the case in the spinal cord.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group IV is a decellularized spleen and Group IX is a decellularized avascular tissue.  The architecture of the matrices of spleens and vascular tissues are structurally different (i.e. materially different design). The specification states that spleens are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of avascular organs or tissue that lacks vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by having vasculature or lacking vasculature.  Spleens and avascular tissues have distinctly different functions, one produces lymphocytes in an immune response, the other acts as structural connective tissue in the case of cartilage or optical lens is the case in the cornea.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group V is a decellularized pancreas and Group VI is a decellularized lung.  The architecture of the matrices of pancreas and lungs are structurally different (i.e. materially different design), one providing the architecture for pancreas cells and the other providing architecture for lung cells.  Pancreas and lungs have distinctly different functions; one produces metabolic hormones for metabolic endocrine regulation, and the other functioning in respiration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the pancreas.
Inventions V and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group V is a decellularized pancreas and Group VIII is a decellularized vascular tissue.  The architecture of the matrices of pancreas and vascular tissues are structurally different (i.e. materially different design). The specification states that pancreas are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrasts this with other types of vascular organs or tissue that does not a closed vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by the nature of their circulatory system (closed vs. open).  Pancreas and vascular tissues have distinctly different functions, one produces metabolic hormones, the other acts as cushioning between bone in the case of joints or conduit for nervous signal between the CNS and PNS as is the case in the spinal cord.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group V is a decellularized pancreas and Group IX is a decellularized avascular tissue.  The architecture of the matrices of pancreas and vascular tissues are structurally different (i.e. materially different design). The specification states that pancreas are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of avascular organs or tissue that lacks vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by having vasculature or lacking vasculature.  Pancreas and avascular tissues have distinctly different functions, one produces metabolic hormones, the other acts as structural connective tissue in the case of cartilage or optical lens is the case in the cornea.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the lung.
Inventions VI and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group VI is a decellularized lung and Group VIII is a decellularized vascular tissue.  The architecture of the matrices of lung and vascular tissues are structurally different (i.e. materially different design). The specification states that lungs are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrasts this with other types of vascular organs or tissue that does not a closed vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by the nature of their circulatory system (closed vs. open).  Lungs and vascular tissues have distinctly different functions, one functions in respiration, the other acts as cushioning between bone in the case of joints or conduit for nervous signal between the CNS and PNS as is the case in the spinal cord.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group VI is a decellularized lung and Group IX is a decellularized avascular tissue.  The architecture of the matrices of lungs and vascular tissues are structurally different (i.e. materially different design). The specification states that lungs are considered solid organs with a substantially closed vascular system ([0017]).  The specification contrast this with other types of avascular organs or tissue that lacks vascular system ([0018]).  Thus the specification states that they are structurally distinct, defined by having vasculature or lacking vasculature.  Lungs and avascular tissues have distinctly different functions, one functions in respiration, the other acts as structural connective tissue in the case of cartilage or optical lens is the case in the cornea.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the vascular tissues.
Inventions VII and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus of Group VII can be used for producing and recellularizing many other structurally distinct organs from the avascular tissues.
Inventions VIII and IX are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group VIII is a decellularized vascular tissue and Group IX is a decellularized avascular tissue.  Vascular and avascular tissues distinct because one has blood vessels and receives nutrients via the blood vessels and the other lacks blood vessels and receive nutrients by diffusion of nutrients from accent vascular tissues.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search of one of the groups will not predictably provide art that is applicable to the other groups.  As such, a search of each group requires and independent search of different search terms and classification in multiple databases.  This level of searching for all the groups would therefore serve as a serious search burden to the office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Elections of Species

This application contains claims directed to the following patentably distinct species: 
Species 1: aortic valve; mitral valve; pulmonary valve; tricuspid valve; right atrium; left atrium; right ventricle; left ventricle; cardiac patch; septum; coronary vessel; pulmonary vessel; or pulmonary vein (claim 6); and
Species 2: spinal cord; trachea; joint; or portion thereof (claim 38). 
For Species 1, the species are independent or distinct because each of the valves, chambers of the heart, blood vessels, patch and septum are structurally distinct constituting different cells, no cell, and connective tissue proteins. For Species 2, the species are independent or distinct because each of the tissues have structurally different chemical composition and serve different functions.In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 6 and 38 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search of each of the species will require independent search of multiple different structural entities in multiple different databases.  This would be considered a serious search burden to the office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632